Citation Nr: 1124383	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  08-14 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than June 22, 2005 for the grant of a 10 percent disability rating for the service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and J.F.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

Subsequent to the issuance of a September 2009 Statement of the Case, the Veteran submitted additional evidence for consideration.  Although this material has not been reviewed by the RO, the Veteran submitted a waiver of RO jurisdiction in March 2011, allowing the Board to accept this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2010).

In March 2011, the Veteran was afforded a hearing before the below-signed Veterans Law Judge in Washington, D.C. A transcript of that hearing has been associated with the claims file.  As part of its present decision, the Board has reviewed the record in depth, including with regard to determining whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the March 2011 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).

The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Specifically, the transcript of the hearing reflects that the Veterans Law Judge identified the material issue - whether the Veteran had evidence of clear and unmistakable error in the September 1992 rating decision or evidence that he had appealed that rating decision. The Veterans Law Judge asked the Veteran about the history of the claim, the history of his symptoms and treatment, and why he believed there was error in the 1992 rating decision.  As such, the Board finds that the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met and that the Veteran was not prejudiced by the hearing that was provided.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).  The March 2011 hearing was legally sufficient.


FINDINGS OF FACT

1.  A September 1992 rating decision granted entitlement to service connection for a left knee disability and assigned a non-compensable rating effective July 1, 1991, the date of the Veteran's claim for service connection.  

2.  The Veteran did not submit a notice of disagreement with the 1992 rating decision.

3.  The Veteran submitted an October 1995 claim of entitlement to an increased disability rating for his left knee disability; a January 1996 rating decision denied the claim.

4.  The Veteran did not submit a notice of disagreement with the 1996 rating decision.

5.  The Veteran filed a June 2005 claim of entitlement to an increased disability rating for his left knee disability; a November 2005 rating decision granted entitlement to a 10 percent disability rating, effective June 22, 2005, the date of the Veteran's claim for increase. 

6.  In March 2007, the Veteran submitted a claim of entitlement to an effective date earlier than June 22, 2005 for the 10 percent disability rating on the basis that the 1992 rating decision contained clear and unmistakable error.

7.  In August 2007, the Regional Office (RO) declined to assign an earlier effective date; the Veteran timely perfected his appeal.

8.  The non-compensable rating assigned for a left knee disability in the September 1992 rating decision was based on the record and the law that existed at the time of that decision.


CONCLUSIONS OF LAW

1.  The September 1992 rating decision is final.  38 U.S.C.A. § 7105(c).

2.  The January 1996 rating decision is final.  38 U.S.C.A. § 7105(c).

3.  The criteria for an effective date earlier than earlier than June 22, 2005 for the grant of a 10 percent disability rating for the service-connected left knee disability have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.400 (2010).

4.  The September 1992 rating decision, wherein the RO assigned a non-compensable rating for the left knee disability, does not contain CUE.  38 C.F.R. § 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).   This notification obligation was accomplished by way of a letter from the RO to the Veteran dated April 2007 which specifically informed him of the evidence required to substantiate a claim of entitlement to an earlier effective date.  The letter effectively satisfied the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  As such, the Board finds that the duty to notify has been met.  

In regard to the Veteran's claim of clear and unmistakable error (CUE), the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE in prior final decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains the Veteran's service treatment records, VA treatment records, identified private treatment records, hearing testimony, and lay statements.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  As such, and pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).

Entitlement to an Earlier Effective Date

The Veteran contends that a date earlier than June 22, 2005 should be established for the grant of service connection for a left knee disability.  Having carefully considered the claim in light of the record and the applicable law, the Board must deny the appeal.  

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009).  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2010).  Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).

However, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), it was held that where a rating decision which established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE.  In essence, the Court in Rudd held that there is no "freestanding" earlier effective date claim which could be raised at any time.  See Rudd, 20 Vet. App. at 299.  The Veteran in this matter has raised an assertion of clear and unmistakable error.

The Veteran testified at the March 2011 hearing that he filed a notice of disagreement with the September 1992 rating decision which assigned a non-compensable disability rating.  However, the Board finds the Veteran not credible in this respect.  There are no records of any such notice of disagreement within the claims file.  Further, a June 1993 letter from the Veteran's authorized representative states, in regard to the September 1992 rating decision, "the Veteran is not filing a notice of disagreement at this time."

Although the Veteran also filed an October 1995 claim of entitlement to an increased evaluation which was denied by the RO in January 1996, he does not contend, and the claims file does not indicate, that he filed a notice of disagreement with that rating decision.

The Veteran submitted another claim for an increased rating on June 22, 2005.  He was afforded a VA examination in July 2005 and the resulting report indicated slight left knee instability.  In November 2005, the RO assigned a 10 percent disability rating, effective June 22, 2005.

There is no document within the claims file that meets the criteria for a notice of disagreement to the September 1992 or January 1996 rating decisions.  The claims file also does not contain any document between July 1, 1991 (the date of the Veteran's claim of entitlement to service connection for a left knee disability) and June 22, 2005 (the date of his successful claim for an increased evaluation) that would constitute a formal or informal claim that was not developed by the RO. 

As there are no unaddressed claims, or undeveloped appeals, within the claims file that would entitle the Veteran to an earlier effective date for the left knee disability, the Board must now determine if there was, as he contends, CUE in the 1992 rating decision.  Specifically, the Board must determine if it was factually ascertainable that the Veteran's service-connected left knee disability warranted a 10 percent disability rating at the time of the September 1992 rating decision.

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25 (1997); Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Id. Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Fugo, 6 Vet. App. 40.

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

There is a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

As such, the Board will undertake a review of the record, as it existed at the time of the September 1992 rating decision.  Since the Veteran has not alleged, and the file does not indicate, any CUE within the January 1996 rating decision, the Board will not address that theory of entitlement.  See Robinson v. Mansfield, 21 Vet.App. 545 (2008) (Noting that the Board must only address those theories of entitlement explicitly raised by the claimant or the evidence of record).

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When a Veteran challenges the initial rating given at the time service connection was established, the Board must consider the propriety of "staged" ratings, from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected left knee disability was initially evaluated as zero percent disabling (non-compensable) under 38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability, and a maximum 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1991, 2010).

The relevant evidence of record shows that the Veteran was afforded a VA examination in August 1992.  The "narrative history" portion of the examination report reflects that the Veteran reported some giving way and aching in his knees.  However, upon examination, "there [wa]s no evidence of ligament instability" and knee flexion was measured at zero to 135 degrees.  Gait was described as normal.  An x-ray of the knee was normal: bony structures were noted to be intact and soft tissues were described as unremarkable.  

The 1992 rating decision observes that, as shown by service treatment records, the Veteran injured his left knee in service, required arthroscopic surgery in May 1990, and subsequently was found unfit for duty.  Despite the Veteran's medical discharge from service, the 1992 VA examination revealed that he had no swelling, no instability, and normal range of motion.  As such, the RO assigned a non-compensable rating for the disability.

The Veteran has contended that he had instability of the left knee ever since service and, as such, is entitled to a higher initial disability rating.  Specifically, he contends that the May 1990 surgical report revealed that he had a torn anterior cruciate ligament (ACL), which would cause instability.  Although the May 1990 report does diagnose a left anterior cruciate ligament tear and shows debridement, but not repair of the ACL, there is no medical evidence to support the contention that the Veteran experienced instability after his discharge from service.  In specific regard to the claim of CUE, as the rating decision reflects review of service treatment records and the 1992 VA examination report, there is no evidence that the correct facts, as they were known at the time, were not before the adjudicator.  Damrel, 6 Vet. App. at 245.  

The record also does not reflect that the statutory or regulatory provisions extant at the time were incorrectly applied.  Id.  The criteria for a compensable rating under Diagnostic Code 5257, at that time were (like now) recurrent subluxation or lateral instability.  Although VA General Counsel issued an opinion indicating that a Veteran with a knee disorder rated under Code 5257 could receive a separate rating if there was limitation of motion under Codes 5260 (limitation of flexion of the leg) or 5261 (limitation of extension of the leg), that opinion was not issued until 1997.  Further, regardless of when the opinion was issued, the 1992 medical examination report reflects that the Veteran did not have any limitation of motion of the left knee at the time of the 1992 rating decision.  VAOPGCPREC 23-97.  







(CONTINUED ON NEXT PAGE)
As there is no evidence to support the Veteran's contention that there was clear and unmistakable error in the 1992 rating decision that assigned a non-compensable rating, the claim for an effective date earlier than June 22, 2005 for the grant of a 10 percent disability rating for the service-connected left knee disability is denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

An effective date earlier than June 22, 2005 for the grant of a 10 percent disability rating for the service-connected left knee disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


